1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                       UNITED STATES BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                            SAN FRANCISCO DIVISION


                In Re:                                                                          §
                                                                                                §
                CROSS CHANNEL INC                                                               §           Case No. 18-31182 HLB
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 10/30/2018 . The undersigned trustee was appointed on 10/30/2018 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $             138,939.30

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                             892.31
                                                  Bank service fees                                                                     0.00
                                                  Other payments to creditors                                                           0.00
                                                  Non-estate funds paid to 3rd Parties                                                  0.00
                                                  Exemptions paid to the debtor                                                         0.00
                                                  Other payments to the debtor                                                          0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $             138,046.99

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)

                 Case: 18-31182                  Doc# 36           Filed: 02/02/21               Entered: 02/02/21 08:30:28                        Page 1 of
                                                                                10
             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 04/22/2019 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 10,196.97 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 10,196.97 , for a total compensation of $ 10,196.97 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 11.36 , for total expenses of $ 11.36 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 02/01/2021                                     By:/s/E. LYNN SCHOENMANN
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)

       Case: 18-31182                  Doc# 36           Filed: 02/02/21               Entered: 02/02/21 08:30:28                         Page 2 of
                                                                      10
                                                                                                        FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                           Page:       1
                                                                                         ASSET CASES                                                                                            Exhibit A
Case No:             18-31182           Judge: HANNAH L BLUMENSTIEL                                                          Trustee Name:                      E. LYNN SCHOENMANN
Case Name:           CROSS CHANNEL INC                                                                                       Date Filed (f) or Converted (c):   10/30/18 (f)
                                                                                                                             341(a) Meeting Date:               11/27/18
For Period Ending: 12/31/20
                                                                                                                             Claims Bar Date:                   04/22/19

                                1                                       2                   3                    4            5                         6                       7                      8
                                                                                     Est Net Value
                                                                                                            Property                                Asset Fully
                                                                                   (Value Determined
                                                                    Petition/                               Formally      Sale/Funds            Administered (FA)/
                                                                                    by Trustee, Less
                         Asset Description                         Unscheduled                             Abandoned      Received by        Gross Value of Remaining           Lien              Exempt
                                                                                   Liens, Exemptions,
             (Scheduled and Unscheduled (u) Property)                Values                                OA=554(a)       the Estate                 Assets                   Amount             Amount
                                                                                    and Other Costs)
 1. WELLS FARGO CLOSED CHECKING ACCOUNT                                     0.00                  0.00                              0.00                 FA                             0.00                   0.00
 2. FRAUDULENT TRANSFER (u)                                                 0.00            120,000.00                       120,000.00                  FA                             0.00                   0.00
     [Trustee value per settlement]
     [04/15/20: Motion to Approve Compromise; Doc#29]
     [05/08/20: Order re settlement; Doc#33]
 3. 2016 TAX OVERPAYMENTS: (u)                                              0.00             18,916.00                        18,939.30                  FA                             0.00                   0.00
     [FEDERAL = $7,745; STATE = $11,171]
 4. MICRO-CAPTIVE INSURANCE PROGRAM (u)                                Unknown                    0.00                              0.00                 FA                             0.00                   0.00
     In the course of reviewing Debtor's financial information,
     it was discovered that Sourabi Niyogi, President and CEO
     of Debtor, and his spouse Francesca owned a
     micro-captive insurance company, which provided
     insurance for Debtor but also provided tax advantages
     toNiyogi and spouse. Debtor also paid insurance
     premiums to the captive which ultimately benefited the
     Niyogi's. These transactions were identified as potential
     fraudulent transfers and possible breach of fiduciary duty
     to the Debtor. After an extensive investigation, it was
     determined that there were unacceptable litigation risks.
     Insolvency was not apparent until late in the game, thus
     limiting possible recovery. There were also issues relating
     to ability to prove lack of reasonably equivalent value
     because the payments for the insurance were in fact made
     to purchase insurance, and although we believed the
     payments were likely excessive the estate lacked the funds
     necessary to retain experts needed to prove it. Given the
     modest amount of unsecured claims, the upside was not
     large enough to appeal to special litigation counsel on a
     contingency; and the estate lacked the funds needed to pay



       UST    Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                      Ver: 22.02g
LFORM1EX                                 Case:       18-31182        Doc# 36        Filed: 02/02/21              Entered: 02/02/21 08:30:28                 Page 3 of
                                                                                                 10
                                                                                                                FORM 1
                                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                    Page:       2
                                                                                              ASSET CASES                                                                                                     Exhibit A
Case No:             18-31182            Judge: HANNAH L BLUMENSTIEL                                                                          Trustee Name:                      E. LYNN SCHOENMANN
Case Name:           CROSS CHANNEL INC                                                                                                        Date Filed (f) or Converted (c):   10/30/18 (f)
                                                                                                                                              341(a) Meeting Date:               11/27/18
                                                                                                                                              Claims Bar Date:                   04/22/19

                                1                                             2                     3                      4                   5                         6                       7                   8
                                                                                             Est Net Value
                                                                                                                      Property                                       Asset Fully
                                                                                           (Value Determined
                                                                        Petition/                                     Formally             Sale/Funds            Administered (FA)/
                                                                                            by Trustee, Less
                         Asset Description                             Unscheduled                                   Abandoned             Received by        Gross Value of Remaining           Lien           Exempt
                                                                                           Liens, Exemptions,
             (Scheduled and Unscheduled (u) Property)                    Values                                      OA=554(a)              the Estate                 Assets                   Amount          Amount
                                                                                            and Other Costs)
     for protracted litigation. Claim involved a complex set of
     facts, expensive to litigate. As an exercise in business
     judgment, for those reasons the claim was not pursued
     beyond an attempt to settle upon demand.

                                                                                                                                                           Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                $0.00            $138,916.00                               $138,939.30                           $0.00             $0.00               $0.00
                                                                                                                                                         (Total Dollar Amount in Column 6)

  _____________________________________________________________________________________________________________________________
  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


  12/31/19: FTB refund check remains outstanding. Ongoing settlement negotiations continue with respect to fraudulent
  transfer claim.
  03/27/20: Settlement reached; Niyogi to pay $120,000 in two installments; $60,000 upon court approval and $60,000 six
  months thereafter; Doc#29. 9019 motion for court approval being prepared.
  04/09/20:There are no other apparent assets available in the estate. Estate will proceed to TFR upon receipt of second
  installment payment. Closing anticipated at year end 2020.
  05/11/20: Order approving settlement entered. $60K due June 1; 2nd installment of $60K due December 1. FTB refund
  remains outstanding, accountant following up with state.
  May 12, 2020: First installment of $60,000 received.
  06/30/20: FTB refund check rec'd. Case will be ready to close when final installment of settlement rec'd, due Dec 1
  09/30/20: No change, awaiting final settlement check due December 1, case will then be ready to close.
  11/09/20: Final settlement installment received. TFR to be prepared, case is ready to close.
  12/10/20: TFR; await Final Hearing date/time


  Initial Projected Date of Final Report (TFR): 06/30/20           Current Projected Date of Final Report (TFR): 12/31/20




       UST    Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                                    Ver: 22.02g
LFORM1EX                                 Case:        18-31182            Doc# 36            Filed: 02/02/21               Entered: 02/02/21 08:30:28                        Page 4 of
                                                                                                          10
                                                                                                FORM 2                                                                                                    Page:       1
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                        Exhibit B
  Case No:            18-31182 -HLB                                                                                          Trustee Name:                       E. LYNN SCHOENMANN
  Case Name:          CROSS CHANNEL INC                                                                                      Bank Name:                          Axos Bank
                                                                                                                             Account Number / CD #:              *******0274 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******6335
  For Period Ending: 12/31/20                                                                                                Blanket Bond (per case limit):      $ 999,999,999.99
                                                                                                                             Separate Bond (if applicable):


           1             2                             3                                                 4                                                 5                          6                         7
    Transaction      Check or                                                                                                       Uniform                                                               Account / CD
       Date          Reference               Paid To / Received From                         Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                BALANCE FORWARD                                                                                                                           0.00
          11/19/19       3       UNITED STATES TREASURY                         TAX OVERPAYMENT REFUND                             1224-000                    8,281.55                                              8,281.55
          01/22/20    005001     INTERNATIONAL SURETIES, LTD                    Blanket Bond# 016048574                            2300-000                                                   4.14                   8,277.41
                                 701 Polydras St., Ste. 420
                                 New Orleans, LA 70139
          05/12/20       2       FRANCESCA NIYOGI                               SETTLEMENT PAYMENT                                 1241-000                 60,000.00                                               68,277.41
          06/29/20       3       Cakfornia FTB                                  2016 Tax Overpayment Refund                        1224-000                 10,657.75                                               78,935.16
          08/18/20    005002     CALIFORMAN FRANCHISE TAX BOARD                 Entity ID: CORP 3260975                            2820-000                                                888.17                   78,046.99
                                 PO Box 942857                                  Notice# 8428873200807
                                 Sacramento, CA 94257-0511
          11/09/20       2       FRANCESCA NIYOGI                               Fraudulent Transfer                                1241-000                 60,000.00                                            138,046.99

                                                                                                         COLUMN TOTALS                                    138,939.30                       892.31                   138,046.99
                                                                                                             Less: Bank Transfers/CD's                          0.00                         0.00
                                                                                                         Subtotal                                         138,939.30                       892.31
                                                                                                             Less: Payments to Debtors                                                       0.00
                                                                                                         Net
                                                                                                                                                          138,939.30                       892.31
                                                                                                                                                                                 NET                             ACCOUNT
                                                                                                         TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                       Checking Account (Non-Interest Earn - ********0274                  138,939.30                       892.31                138,046.99
                                                                                                                                                 ------------------------    ------------------------   ------------------------
                                                                                                                                                           138,939.30                       892.31                138,046.99
                                                                                                                                                 ==============             ==============              ==============
                                                                                                                                                  (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                             Transfers)               To Debtors)                    On Hand




                                                                                                                             Page Subtotals                138,939.30                       892.31
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                   Ver: 22.02g
LFORM24                                  Case:      18-31182       Doc# 36      Filed: 02/02/21              Entered: 02/02/21 08:30:28                   Page 5 of
                                                                                             10
                                                                       EXHIBIT C
 Page 1                                                                                                                     Date: February 01, 2021
                                                                ANALYSIS OF CLAIMS REGISTER

  Case Number:     18-31182                                            Priority Sequence
  Debtor Name:     CROSS CHANNEL INC

 Code #           Creditor Name & Address             Claim Class    Notes                       Scheduled            Claimed            Allowed
                 E LYNN SCHOENMANN                  Administrative                                     $0.00            $11.36               $11.36
 000             CHAPTER 7 TRUSTEE
 2200-00         35 MILLER AVE #298
                 MILL VALLEY CA 94941-1903

                 E LYNN SCHOENMANN                  Administrative                                     $0.00        $10,196.97          $10,196.97
 000             CHAPTER 7 TRUSTEE
 2100-00         35 MILLER AVE #298
                 MILL VALLEY CA 94941-1903

 000002A         FRANCHISE TAX BOARD        Administrative                                             $0.00           $800.00             $800.00
 000             BANKRUPTCY SECTION MS A340
 2820-00         POB 2952
                 SACRAMENTO CA 95812-2952

 00004           PACHULSKI STANG ZIEHL &            Administrative                                     $0.00       $129,058.50         $129,058.50
 000             JONES
 3210-00         KENNETH H BROWN
                 150 CALIFORNIA ST 15TH FL
                 SAN FRANCISCO CA 94111-4500

 00005           PACHULSKI STANG ZIEHL &            Administrative                                     $0.00           $890.39             $890.39
 000             JONES
 3220-00         KENNETH H BROWN
                 150 CALIFORNIA ST 15TH FL
                 SAN FRANCISCO CA 94111-4500

 00006           BACHECKI CROM & CO LLP        Administrative                                          $0.00        $47,615.50          $47,615.50
 000             CERTIFIED PUBLIC
 3410-00         ACCOUNTANTS
                 400 OYSTER POINT BLVD STE 106
                 SOUTH SAN FRANCISCO CA
                 94080

 00007           BACHECKI CROM & CO LLP        Administrative                                          $0.00           $167.63             $167.63
 000             CERTIFIED PUBLIC
 3420-00         ACCOUNTANTS
                 400 OYSTER POINT BLVD STE 106
                 SOUTH SAN FRANCISCO CA
                 94080



 000001A         FRANCHISE TAX BOARD        Administrative                                             $0.00           $840.72             $888.17
 001             BANKRUPTCY SECTION MS A340
 2820-00         POB 2952
                 SACRAMENTO CA 95812-2952



                 FRANCHISE TAX BOARD                Administrative                                     $0.00           $840.72             $888.17
 004             STATE OF CALIFORNIA
 2820-00         DUPLICATE CLAIM




CREGIS2
          UST Form 101-7-TFR
                Case:        (5/1/2011) (Page:
                         18-31182              6)
                                            Doc#    36     Filed: 02/02/21                                 Printed: 02/01/21
                                                                                    Entered: 02/02/21 08:30:28       Page04:06
                                                                                                                             6 ofPM     Ver: 22.02g
                                                                        10
                                                                             EXHIBIT C
 Page 2                                                                                                                          Date: February 01, 2021
                                                                      ANALYSIS OF CLAIMS REGISTER

  Case Number:      18-31182                                                Priority Sequence
  Debtor Name:      CROSS CHANNEL INC

 Code #            Creditor Name & Address               Claim Class      Notes                       Scheduled            Claimed            Allowed
                 FRANCHISE TAX BOARD                   Priority                                             $0.00           $846.83             $846.83
 045             STATE OF CALIFORNIA
 5800-00         POB 942857
                 SACRAMENTO CA 94257-0511



 000003          GOOGLE LLC                            Unsecured                                            $0.00       $383,560.23         $383,560.23
 070             C/O WHITE AND WILLIAMS LLP
 7100-00         7 TIMES SQUARE STE 2900
                 NEW YORK NY 10036-6524



                 FRANCHISE TAX BOARD                   Unsecured                                            $0.00            $68.06               $68.06
 080             STATE OF CALIFORNIA
 7300-00         POB 942857
                 SACRAMENTO CA 94257-0511




                     Case Totals:                                                                           $0.00       $574,896.91         $574,991.81
          Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGIS2
          UST Form 101-7-TFR
                Case:        (5/1/2011) (Page:
                         18-31182              7)
                                            Doc#       36         Filed: 02/02/21                               Printed: 02/01/21
                                                                                         Entered: 02/02/21 08:30:28       Page04:06
                                                                                                                                  7 ofPM     Ver: 22.02g
                                                                               10
                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                        Exhibit D

     Case No.: 18-31182 HLB
     Case Name: CROSS CHANNEL INC
     Trustee Name: E. LYNN SCHOENMANN
                       Balance on hand                                               $             138,046.99

              Claims of secured creditors will be paid as follows:


                                                             NONE


              Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                       Reason/Applicant                 Total Requested    to Date          Payment
      Trustee Fees: E. LYNN SCHOENMANN                 $         10,196.97 $             0.00 $         7,458.19
      Trustee Expenses: E. LYNN
      SCHOENMANN                                       $             11.36 $             0.00 $             8.31
      Attorney for Trustee Fees: PACHULSKI
      STANG ZIEHL & JONES                              $     129,058.50 $                0.00 $     94,394.96
      Attorney for Trustee Expenses:
      PACHULSKI STANG ZIEHL & JONES                    $           890.39 $              0.00 $          651.24
      Accountant for Trustee Fees: BACHECKI
      CROM & CO LLP                                    $         47,615.50 $             0.00 $     34,826.56
      Accountant for Trustee Expenses:
      BACHECKI CROM & CO LLP                           $           167.63 $              0.00 $          122.60
      Other: FRANCHISE TAX BOARD                       $           800.00 $              0.00 $          585.13
      Other: FRANCHISE TAX BOARD                       $           888.17 $         888.17 $                0.00
               Total to be paid for chapter 7 administrative expenses                $             138,046.99
               Remaining Balance                                                     $                      0.00




UST Form 101-7-TFR
      Case:        (5/1/2011) (Page:
               18-31182              8)
                                  Doc#    36   Filed: 02/02/21    Entered: 02/02/21 08:30:28      Page 8 of
                                                            10
              Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 846.83 must be paid in advance of any dividend to general (unsecured)
     creditors.

                Allowed priority claims are:

                                                        Allowed Amount      Interim Payments Proposed
     Claim No.          Claimant                        of Claim            to Date          Payment
                        FRANCHISE TAX
                        BOARD                           $        846.83 $              0.00 $               0.00
               Total to be paid to priority creditors                                 $                     0.00
               Remaining Balance                                                      $                     0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 383,560.23 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                Timely allowed general (unsecured) claims are as follows:

                                                        Allowed Amount      Interim Payments Proposed
     Claim No.          Claimant                        of Claim            to Date          Payment
     000003             GOOGLE LLC                      $   383,560.23 $               0.00 $               0.00
               Total to be paid to timely general unsecured creditors                 $                     0.00
               Remaining Balance                                                      $                     0.00




UST Form 101-7-TFR
      Case:        (5/1/2011) (Page:
               18-31182              9)
                                  Doc#    36   Filed: 02/02/21   Entered: 02/02/21 08:30:28         Page 9 of
                                                            10
             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 68.06 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                        Allowed Amount      Interim Payments Proposed
     Claim No.           Claimant                       of Claim            to Date          Payment
                         FRANCHISE TAX
                         BOARD                          $         68.06 $              0.00 $               0.00
                Total to be paid to subordinated unsecured creditors                  $                     0.00
                Remaining Balance                                                     $                     0.00




UST Form 101-7-TFR
     Case:         (5/1/2011) (Page:
              18-31182           Doc#10)   36   Filed: 02/02/21 Entered: 02/02/21 08:30:28         Page 10 of
                                                              10
